DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gong (WO 2018/020259).
In regards to claim 1: Gong teaches a control device (200) for a human-powered vehicle (10) including a motor (120) configured to apply a propulsion force to the human-powered vehicle, a crank axle (50), a driving wheel (30), and a transmission (Page 10 lines 10-12) configured to automatically change a transmission ratio of a rotational speed of the driving wheel to a rotational speed of the crank axle in accordance with a travel state of the human-powered vehicle (Page 10 lines 26-30, “The amount of electrical power so transmitted may be selectively varied by means of the controller 200, thereby altering the transmission ratio of the transmission system. Power is transmitted through the transmission system both mechanically and electrically in proportions which vary with the varying transmission ratio.”, the control device comprising: 
an electronic controller (200) configured to control the motor in accordance with a human driving force input to the crank axle (Page 16 line 30 to Page 17 line 7, “This effect can be used in some embodiments to change the transmission ratio of the epicyclic gear set 140 to change to a lower ratio. Thus, when the torque that the cyclist applies exceeds a certain limit, the arrangement automatically changes to a lower ratio. Thus, the arrangement automatically changes down in conditions when this is needed, such as when climbing a hill or accelerating rapidly.”), 
the electronic controller being further configured to change an assist state related to at least one of an assist ratio of an assist force generated by the motor to a predetermined human driving force and the assist force generated by the motor in accordance with the human driving force (Page 7 lines 1-9, “In this manner, a current may be applied to the input electrical machine during the second control mode which is calculated to match the inferred torque identified during the first control mode. Accordingly, the rider is provided with consistent feedback from the pedals during the in-motion routine.”), and 
the electronic controller being further configured to control the transmission to maintain the transmission ratio upon determining that a parameter related to the human driving force satisfies a predetermined condition (Page 5 lines 27-30, “Thus, when the torque that the cyclist applies increases, the arrangement automatically changes down into a lower gear. Thus, the arrangement may automatically change down in conditions when this is needed, such as when climbing a hill or accelerating rapidly.”), the parameter including a peak value of the human driving force, the peak value of the human driving force being a maximum value of the human driving force during a single rotation or a half rotation of the crank (Page 5 lines 23-27, “should the cyclist press on the pedals with more force such that he or she applies torque that results in a current in the input electrical machine that exceeds that applied during the second control mode, the electrical machine "gives way" and so accelerates. This changes the transmission ratio of the input epicyclic gear set to, in effect, change into a lower gear.”, Examiner notes that any torque applied by the user would be applied during rotation of the crank).
In regards to claim 2: The control device according to claim 1 is taught by Gong. Gong further teaches wherein the electronic controller is configured to determine the predetermined condition is satisfied upon determining that the peak value of the human driving force is included in a range greater than or equal to a first threshold value (Page 5 lines 23-27, “should the cyclist press on the pedals with more force such that he or she applies torque that results in a current in the input electrical machine that exceeds that applied during the second control mode, the electrical machine "gives way" and so accelerates.).
In regards to claim 3: The control device according to claim 2 is taught by Gong. Gong further teaches wherein the electronic controller is configured to determine the predetermined condition is satisfied upon determining the peak value of the human driving force is included in a range greater than or equal to a second threshold value that is smaller than the first threshold value after the peak value of the human driving force becomes greater than or equal to the first threshold value (Page 17 lines 18-24, “During the second control mode, and particularly during the in-motion routine, the current in the input electrical machine may be controlled to lie in a range between a maximum current and a minimum current, the maximum and minimum currents being calculated using the inferred torque. The maximum current and the minimum current may be different values; they may be the same value. Where they are different values, this creates a band within which the torque applied by the cyclist may vary without the arrangement "changing gear", i.e. varying the transmission ratio.”). 
In regards to claim 4: The control device according to claim 1 is taught by Gong. Gong further teaches wherein the parameter related to the human driving force includes a peak value of the human driving force (Torque sensed at 310 in Figure 4), and 
the electronic controller is configured to determine the predetermined condition is satisfied over a first time from a state in which the peak value of the human driving force becomes included in a range greater than or equal to a first threshold value (Torque threshold 320 Figure 4). 
In regards to claim 10: The control device according to claim 1 is taught by Gong. Gong further teaches wherein the assist state includes a first assist state (Launch routine, Page 15 line 32- Page 16 line 4) and a second assist state (In-motion routine, Page 7 lines 18-26) having at least one of a maximum value (Maximum current) of the assist ratio and an upper limit value of the assist force that is greater than that of the first assist state, and 
the electronic controller is configured to switch between the first assist state and the second assist state in accordance with the human driving force (Page 16 lines 6-14, Examiner notes that cadence is associated with human driving force).
In regards to claim 11: The control device according to claim 10 is taught by Gong. Gong further teaches wherein the electronic controller is configured to change the assist state from the first assist state (Launch routine) to the second assist state (In-motion routine) upon determining the parameter related to the human driving force (Cadence) satisfies the predetermined condition (“Once the cadence meets or exceeds the threshold, the method moves to in motion routine 340.” Page 16 lines 11-12). 
In regards to claim 12: Gong teaches a control device (200) for a human-powered vehicle including a motor (120) configured to apply a propulsion force to the human-powered vehicle, a crank axle (50), a driving wheel (30), and a transmission (Page 10 lines 10-12) configured to automatically change a transmission ratio of a rotational speed of the driving wheel to a rotational speed of the crank axle in accordance with a travel state of the human-powered vehicle (Page 5 lines 21-30, “Controlling the current in this way can enable the arrangement to automatically “change gear” during general operation […] this changes the transmission ratio of the input epicyclic gear set to, in effect, change into a lower gear. […] Thus, when the torque that the cyclist applies increases, the arrangement automatically changes down into a lower gear.”) the control device comprising: 
an electronic controller (200) configured to control the transmission, the electronic controller being further configured to control the transmission (Page 5 lines 21-22, “Controlling the current in this way results in the bicycle 10 automatically changing the transmission ratio between the crank arms 50 and the rear wheel.”) to maintain the transmission ratio upon determining a change rate per time (Cadence) of a human driving force input to the crank axle satisfies a predetermined condition (Page 16 lines 11-13, “Once the cadence meets or exceeds the threshold, the method moves to in motion routine 340.”, Page 16 lines 15-21, “During the in-motion routine 340 the torque is sensed using the input electrical machine 120 at step 341. As referenced above, this occurs during the first control mode of the time division multiplexed control algorithm. The sensed torque is then used to set the current in the input electrical machine 120 during the second control mode at step 342. In particular, the current within the input electrical machine 120 during the second control mode is set to provide a torque output of the input electrical machine 120 which corresponds to the torque sensed during the first control mode.”).
In regards to claim 13: The control device according to claim 12 is taught by Gong. Gong further teaches wherein the electronic controller is configured to determine the predetermined condition is satisfied upon determining an increase in the change rate of the human driving force per time is included in a range greater than or equal to a predetermined first value (Page 16 lines 6-14, “In a preferred embodiment, the in-motion threshold may be one revolution per second.”). 
In regards to claim 14: The control device according to claim 12 is taught by Gong. Gong further teaches wherein the electronic controller is configured to determine the predetermined condition is satisfied over a third time from a state in which an increase in the change rate of the human driving force per time becomes included in a range greater than or equal to a predetermined first value (Page 16 lines 6-14, Examiner notes that a first or second time are not previously recited. However, step 332 in Figure 4 loops until the predetermined condition is satisfied. Examiner notes that the loop is capable of detecting a third time (or less or more)). 
In regards to claim 15: The control device according to claim 12 is taught by Gong. Gong further teaches wherein the electronic controller is configured to decrease a response speed of output of the motor with respect to a change in the human driving force in a state in which the human driving force is decreasing upon determining the change rate per time of the human driving force input to the crank axle satisfies the predetermined condition (Page 17 lines 9-19, “Similarly, should the cyclist press the pedals 40 with less force and hence apply less torque than the torque that corresponds to the determined current that is to be drawn from the input motor-generator 120, the motor-generator 120 decelerates and resists motion of the crank arms 50 by the cyclist. This deceleration of the input motor- generator 120 can again be used to change the transmission ratio of the epicyclic gear set to a higher ratio.”). 
In regards to claim 16: Gong teaches a control device (200) for a human powered vehicle including a motor (120) configured to apply a propulsion force to the human-powered vehicle, the control device comprising:
an electronic controller (200) configured to control the motor in accordance with human driving force input to the human powered vehicle (Page 16 lines 31-21),
the electronic controller being further configured to change an assist state related to at least one of an assist ratio of an assist force generated by the motor to a predetermined human driving force and the assist force generated by the motor in accordance with the human driving force (Page 7 lines 1-9, “In this manner, a current may be applied to the input electrical machine during the second control mode which is calculated to match the inferred torque identified during the first control mode. Accordingly, the rider is provided with consistent feedback from the pedals during the in-motion routine.”),
the assist state includes a first assist state (Launch routine, Page 15 line 32- Page 16 line 4) and a second assist state (In-motion routine, Page 7 lines 18-26) having a maximum value (Maximum current) of the assist ratio or an upper limit value of the assist force that is greater than that of the first assist state, and
the electronic controller being further configured to switch between the first assist state and the second assist state in accordance with a change rate of the human driving force per time (Page 16 lines 6-14, Examiner notes that cadence is associated with human driving force in over a period of time).
In regards to claim 17: The control device according to claim 16 is taught by Gong. Gong further teaches wherein the electronic controller is configured to switch the assist state form the first assist state to the second assist state upon determining an increase in the change rate of the human driving force per time is a predetermined second value or greater (See Figure 4 where the controller switches into the launch routine when a torque threshold is met and switches form the launch routine to the in-motion routine when the cadence threshold is also met, Examiner notes having to meet a cadence at a particular torque is equivalent to a change rate of the human driving force per time).
In regards to claim 18: The control device according to claim 17 is taught by Gong. Gong further teaches wherein the electronic controller is configured to decrease a response speed of output of the motor with respect to a change in the human driving force in a state in which the human driving force is decreasing upon switching from the first assist state to the second assist state (Page 17 lines 9-19, “Similarly, should the cyclist press the pedals 40 with less force and hence apply less torque than the torque that corresponds to the determined current that is to be drawn from the input motor-generator 120, the motor-generator 120 decelerates and resists motion of the crank arms 50 by the cyclist. This deceleration of the input motor- generator 120 can again be used to change the transmission ratio of the epicyclic gear set to a higher ratio.”). 
Allowable Subject Matter
Claims 5-9 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5-9: The prior art teaches a loop for determining the torque applied by the user and adjusting the motor output accordingly. However, Gong does not teach satisfying the condition for a successive predetermined number of occurrences before the loop can continue and adjust. Additional art failed to teach this limitation as claimed, nor would it have been obvious to modify the continuous nature of Gong’s loop in this manner before the effective filing date of the claimed invention. 
Regarding claims 19 and 20: The claims recite moving from the second assist back to the first assist state. Gong does not teach moving from the in-motion routine (second assist state) back to the launch routine (first assist state) without completely stopping the bicycle (speed = 0). Additionally, there would be no motivation to revert from the in motion state of Gong to the launch routine merely from decreasing the human driving force unless you were re-launching the bicycle from a speed of 0. However, requiring a speed of 0 does not meet the limitations of the claim which require a predetermined third value or greater. The bicycle of Gong will not move backwards into the launch routine unless the predetermined speed is 0 but not greater than 0. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611